Mr. Justice O’Connor delivered the opinion of the court. 2. Usuby, § 4* — not question of intention. Usury is not a question of intention of the parties. 3. Costs, § 67* — when allowed because of appeal for delay. A defense being obviously interposed merely for delay and to wear out the opposite party in whose favor judgment was rendered, held that damages, to the amount of ten per cent., should be assessed under Rev. St. ch. 33, sec. 23 (J. & A. If 2737), relating to the assessment of damages when an appeal is for delay, in affirming the judgment.